Citation Nr: 9908081	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to an increased rating for tension headaches, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis with 
rhinitis, currently rated as 10 percent disabling.

4.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1968 to May 1970 and from February 1976 to October 1987.

In April 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  The RO granted service connection for 
tension headaches and sinusitis with rhinitis and rated the 
conditions at the noncompensable level (0 percent).  In May 
1991, the RO notified the veteran of its decision and of his 
procedural and appellate rights.  He did not timely appeal, 
and the decision became final.  See 38 U.S.C.A. § 7105 (West 
1991).

In May 1995, the veteran submitted a statement to the RO in 
Columbia, South Carolina (he had moved to that jurisdiction), 
requesting an increase in the rating for his tension 
headaches.  He submitted a formal claim to the RO (on VA Form 
21-526) in June 1995.  The RO denied his claim in August 
1995, and again in December 1995, and he timely appealed to 
the Board of Veterans' Appeals (Board).

During the course of his appeal, the veteran was reminded 
that service connection was not in effect for a psychiatric 
disorder ("nervous condition"), including PTSD, since this 
claim was denied previously by the RO and not timely 
appealed.  However, in an October 1996 letter, the Chief of 
the Medical Administrative Service (MAS) at the VA Medical 
Center (VAMC) in Charleston informed the veteran that service 
connection, and noncompensable ratings, were in effect for a 
"condition of the nervous system" (referring to the tension 
headaches) and sinusitis.  The veteran apparently mistook 
that statement to mean that service connection was in effect 
for a psychiatric disorder ("nervous condition").  As a 
result, the RO later sent him a letter in January 1997 
attempting to clear up his confusion and notifying him that 
he would have to submit "new and material evidence" to 
reopen the claim for a psychiatric disorder.  See 38 C.F.R. 
§ 3.156 (1998).

In May 1997, the veteran submitted an application to reopen 
his claim for service connection for a psychiatric disorder, 
to include PTSD, noting that he had received treatment 
relevant to his case.  He also filed claims requesting an 
increase in the rating for his sinusitis with rhinitis and a 
total disability rating based on individual unemployability 
(TDIU).  The RO denied these claims in July 1997, and he 
timely appealed to the Board.

Although the RO denied the claim for a psychiatric disorder 
in July 1997 based on a de novo review of the record, that 
decision should have been limited to the question of whether 
new and material evidence had been submitted; therefore, this 
is the issue currently before the Board concerning the 
psychiatric disorder.  

The Board also notes that, in February 1998, the RO increased 
the ratings for the veteran's tension headaches and sinusitis 
with rhinitis from the noncompensable level to 10 percent; 
ratings higher than 10 percent were denied.  The veteran has 
since continued with his appeal concerning these issues, 
requesting ratings higher than 10 percent.  He also has 
continued to appeal for a TDIU.

The Board's decision on the claims for increased ratings for 
the tension headaches and for sinusitis with rhinitis is set 
forth below.  However, the claims for service connection for 
an acquired psychiatric disorder, to include PTSD, and for a 
TDIU, will be addressed in the REMAND following the ORDER 
portion of this decision.


FINDINGS OF FACT

1.  As a result of his tension headaches, the veteran 
experiences intermittent pain, nausea, vomiting, and 
occasional dizziness and photophobia; there is no clinical 
evidence indicating these symptoms occur more than once every 
two months.

2.  The veteran experiences symptoms associated with his 
sinusitis and rhinitis approximately 4-5 times per year; 
there is no clinical evidence that these symptoms are 
incapacitating.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8100-8199 (1998).

2.  The criteria for a rating higher than 10 percent for 
sinusitis with rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran received treatment while in the military for 
recurring headaches that his doctors suspected were 
attributable, at least to some extent, to his sinusitis with 
rhinitis.

When initially examined by VA after service in March 1991, 
the veteran said that, although he had experienced severe 
headaches for years, there was no particular pattern to them, 
noting that they would come and go and somewhat were relieved 
by medication (Tylenol).  He denied experiencing nausea, 
vomiting, photophobia (an abnormal visual intolerance of 
light), or any other relevant symptoms, and there was no 
evidence of a neurological defect on clinical examination.  
Tension headaches was diagnosed.

Also in March 1991, the veteran underwent a separate VA 
examination for his sinusitis and rhinitis.  It was noted 
that he had received treatment during service for facial pain 
and pressure, and for cloudy maxillary sinuses, and that he 
underwent a computed tomography (CT) scan of his sinuses, to 
determine whether he had active sinus disease, which 
apparently was negative.  The results of the current 
examination also were essentially unremarkable, except for 
signs of some fullness and information in the nasal chamber; 
there was no evidence of purulent discharge or other 
pertinent abnormalities.  The diagnosis was probable chronic 
rhinitis with intermittent sinusitis.

In October, November and December 1994, the veteran received 
treatment at a VAMC and at McLeod Regional Medical Center for 
complaints of increasing headaches and dizziness.  He also 
said that he occasionally experienced nasal congestion.  The 
majority of the neurologic and other relevant clinical 
findings were unremarkable, except that the doctors at McLeod 
noted some signs of dizziness if the veteran leaned his head 
forward or rapidly turned it.  A CT scan of his head was 
negative.  The diagnoses were vertigo and history of cluster 
headaches.  Medication (Motrin, etc.) was prescribed, which 
was somewhat, although not totally, successful in alleviating 
the headaches.  While receiving additional treatment at the 
VAMC on various occasions during 1995, primarily for 
unrelated conditions, the veteran continued to complain of 
experiencing severe headaches.

When examined by VA in December 1997, the veteran said that 
he experienced the headaches on a daily basis and that they 
sometimes could last for the entire day, up to 3-4 days at a 
time.  He also said the medication that had been prescribed 
by his doctors in the past had been somewhat effective in 
alleviating the headaches, but less so during the previous 
several weeks, providing only temporary relief lasting 2-3 
hours.  He complained of experiencing nausea and vomiting 
associated with the headaches, and difficulty sleeping and 
increased irritability, and he said that he could not 
participate in any sort of definitive activity during the 
recurrences because he was incapacitated.  On clinical 
examination, there was no evidence of any sort of 
neurological defect.  Tenderness and spasm were noted along 
the right side of his neck, particularly at the trapezius; 
the left side was completely asymptomatic.  The diagnosis was 
mixed headaches, and the examiner indicated they had a muscle 
tension component to them.  The examiner also indicated that 
the veteran's sinus disease (he complained of a constant 
post-nasal drip) may be exacerbating and/or tipping off the 
muscle tension component of the headaches.

VA also examined the veteran in December 1997 to determine 
the severity of his sinusitis and rhinitis.  He reiterated 
his complaints of experiencing nasal congestion and post-
nasal drip on almost a daily basis, but most prevalent during 
the fall and spring seasons, and he said that he developed 
acute sinus infections approximately 4-5 times per year that 
were manifested by even worse nasal congestion and a purulent 
discharge from his nose.  His other complaints consisted of 
coughing, facial pain, itchy eyes, and frequent sneezing, 
which he also said were most prevalent during the fall and 
spring seasons.  The examiner indicated that, according to 
the veteran's wife, his condition got markedly better after a 
course of antibiotics.  On clinical examination, there was 
evidence of slight deviation of his nasal septum, in a 
rightward direction, with marginal nasal airways.  His middle 
turbinates did not show any signs of polypoid degeneration, 
and there was no evidence of purulence in his nose or post-
nasally.  The remainder of the evaluation also was 
unremarkable, including examination of his neck.  
The examiner indicated the veteran probably had severe 
allergic rhinosinusitis with superimposed episodes of acute 
sinusitis that occurred approximately 4-5 times per year.  
The examiner added that his diagnosis was mostly by history 
since the clinical findings during his evaluation of the 
veteran were not impressive, but that it was not unusual for 
a person with sinusitis and rhinitis to only have significant 
symptoms during times when the conditions flared up, which 
was not the situation when the veteran was examined.

In August 1998, the veteran testified at a hearing at the 
Board in support of his claims (he provided essentially 
identical testimony concerning his headache claim at an 
earlier hearing at the RO).  During the Board hearing, he 
said that he experienced severe headaches on a daily basis, 
mostly during the morning hours, that were incapacitating (10 
on a scale of 10 in intensity) far more often than not and 
caused him to experience vomiting, dizziness, and difficulty 
sleeping.  He also said that he at times experienced 
photophobia, which prompted him to isolate himself in a dark 
room, and he described the various types of medication that 
he had taken in the past, with only limited results.  As to 
his sinusitis and rhinitis, he said that he frequently 
experienced crusting in his nose, post-nasal drip, and 
difficulty breathing.  He acknowledged that steroid 
medication usually was successful in controlling his 
symptoms.


II.  Legal Analysis

The veteran's claims for increased ratings are "well 
grounded," meaning the claims are at least "plausible...or 
capable of substantiation."  See 38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  All 
evidence that is pertinent to his claims has been properly 
developed and VA's "duty to assist" satisfied.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1991).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


A.  Tension Headaches

There is no specific diagnostic code in the VA Rating 
Schedule for determining the severity of the veteran's 
tension headaches, so they are rated, by analogy, to migraine 
headaches, which is permissible under the facts of this case.  
See 38 C.F.R. § 4.20.

A 10 percent rating for migraine headaches requires evidence 
of prostrating attacks averaging one in two months during the 
last several months.  A 30 percent rating requires evidence 
of prostrating attacks occurring, on average, once a month 
during the last several months, and a 50 percent rating 
requires evidence of very frequent, completely prostrating 
and prolonged attacks that are productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Codes 8100-
8199.

Undoubtedly, the veteran, at times, experiences symptoms such 
as pain, nausea, vomiting, and photophobia associated with 
his tension headaches.  However, as noted above, the criteria 
for evaluating his headaches are based, not so much 
on whether he experiences "prostrating" (i.e., 
incapacitating) attacks, as the 10 percent rating currently 
in effect acknowledges that he does and will continue to, but 
rather, the more dispositive issue for determining whether he 
is entitled to a rating higher than 10 percent is the 
frequency and extent of his symptoms.  The Board finds that 
he does not experience the prostrating attacks of sufficient 
frequency and severity to warrant a rating higher than 10 
percent.

During his hearing in August 1998, the veteran said that he 
experienced the headaches essentially on a daily basis, but 
the objective medical evidence of record does not support his 
allegations.  The earlier dated evidence, including the 
report of the March 1991 VA examination, clearly does not 
show evidence of headaches of this frequency, as even the 
veteran, himself, indicated during that evaluation that they 
were intermittent (would come and go) and were at times 
relieved by medication.  Although the more recent medical 
evidence, such as the records of the treatment that he 
received in late 1994 at the VAMC, and at McLeod Regional 
Medical Center, suggest that he began to experience the 
headaches more often, he has been compensated accordingly for 
the increase in his symptomatology, as evidenced by the RO's 
decision to raise the rating for his headaches to 10 percent.  
However, when examined by VA most recently, in December 1997, 
the veteran acknowledged that medication was somewhat, 
although not totally, helpful in alleviating his headaches, 
and it also is significant that, during the clinical portion 
of that evaluation, there essentially was no evidence of a 
neurological defect.  That finding is consistent with the 
results of CT scans that the veteran has undergone of his 
head on various occasions in the past that also have been 
unremarkable for evidence of any such defect.  The muscle 
tension component of the headaches and the spasm that were 
noted during the December 1997 VA examination were not 
described as of sufficient severity to actually result 
in functional or other pertinent impairment.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence shows that the severity of the 
veteran's headaches is best approximated by a 10 percent 
rating; therefore, this is the rating that must be assigned.  
See 38 C.F.R. § 4.7.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

B.  Sinusitis with Rhinitis

A 10 percent rating is warranted for sinusitis with rhinitis 
when there is evidence of one or two incapacitating episodes 
per year that require prolonged (lasting 4-6 weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year that are characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating 
requires three or more incapacitating episodes per year that 
require prolonged (lasting 4-6 weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year that 
are characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent rating may be assigned following 
radical surgery when there is evidence of osteomyelitis, or 
near constant symptoms such as headaches, pain and 
tenderness, and purulent discharge or crusting after repeated 
surgeries.  An "incapacitating episode" is defined as one 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513.

The VA physician who examined the veteran most recently, in 
December 1997, indicated that there were very few, if any, 
objective clinical manifestations of the sinusitis or 
rhinitis during that evaluation, such as signs of nasal 
congestion or pain, a purulent discharge, or crusting.  
Consequently, the VA examiner's diagnosis was made by history 
only, and he acknowledged as much.  He went on to note, 
however, that this was not unusual since these conditions 
have periods when they are far more symptomatic than others, 
and that, e terms are defined in the governing 
regulation.  The Board finds that the episodes are non-
incapacitating and, moreover, within the range per year 
contemplated by the 10 percent rating currently in effect.

Despite the allegations of the veteran to the contrary, no 
physician or other qualified medical health care provider has 
indicated or suggested that the veteran's sinusitis and 
rhinitis, even during the seasons when the conditions are 
most symptomatic, cause him to be bedridden or require more 
than the short term care of a physician.  Even the veteran, 
himself, all but acknowledged during his hearing that steroid 
medication usually is successful in totally eliminating, or 
at least significantly minimizing, his symptoms attributable 
to these conditions, and his wife made similar concessions 
when questioned about this during the December 1997 VA 
examination.  It also is significant that the medical and 
other evidence of record shows little to no relevant 
treatment since service.  The veteran primarily has received 
treatment since service for his headaches and, although the 
headaches are a consideration in evaluating his sinusitis and 
rhinitis, he already has been compensated for the degree of 
impairment related to the headaches, by way of a separate 10 
percent rating-that is, aside from the 10 percent rating he 
has for the sinusitis and rhinitis.

For the reasons discussed above, the Board finds that the 10 
percent rating best approximates the severity of the 
veteran's sinusitis and rhinitis; therefore, this is 
the rating that must be assigned.  See 38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a higher rating, so 
the benefit-of-the-doubt rule does not apply, and favorable 
disposition is not warranted.  See 38 U.S.C.A. § 5107(b); 
Alemany, 9 Vet. App. at 519.

C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
disabilities.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), or necessitated frequent 
periods of hospitalization, or that the disabilities 
otherwise render impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for tension headaches is 
denied.

The rating in excess of 10 percent for an increased rating 
for sinusitis with rhinitis is denied.


REMAND

The veteran alleges that he has a psychiatric disorder, 
notably PTSD, as a result of various stressful incidents that 
occurred while he was stationed in Vietnam during the war.  
The incidents in question include being fearful for his life 
when subjected repeatedly to rocket and mortar attacks, 
having to dispose of dead bodies that were in body bags, and 
witnessing or learning of the deaths of fellow soldiers or 
superiors who were killed in action (KIA).  During his 
hearing at the Board in August 1998, the veteran indicated 
that one of the deaths occurred in June 1969 and involved an 
acquaintance, "[redacted]"  The 
veteran's representative said that the corporal's death could 
be verified objectively by consulting resources that are 
readily available to VA.  The veteran also alleged during his 
hearing that another acquaintance, "[redacted]" was KIA, 
but the veteran was unable to provide more specific 
information that would permit independent verification of 
this alleged death.

A private psychologist, Mr. Joseph T. Verga, Ph.D., who 
examined the veteran in March 1991 diagnosed PTSD but did not 
discuss the specific stressor(s) that was relied upon in 
rendering the diagnosis.  In fact, Dr. Verga indicated that, 
although the veteran reported experiencing some nightmares 
pertaining to his military experience, they primarily 
concerned his time spent at Camp Lejeune, North Carolina, and 
did not seem to be related to combat incidents in Vietnam.  
The veteran also has participated in a PTSD clinical program 
at a local VAMC, but none of the records of his evaluations 
while being treated in that capacity discuss a specific 
stressor to account for the condition.  Also, there have been 
numerous other occasions when the veteran was examined and 
PTSD was not diagnosed, but rather, several different 
psychiatric conditions (e.g., psychosis, not otherwise 
specified, drug and alcohol abuse, substance induced mood 
disorder with depressive symptoms, major depressive disorder, 
dysthymia, schizophrenia, generalized anxiety disorder, and 
even malingering).

Service connection for PTSD requires, not only medical 
evidence establishing a clear diagnosis of the condition, but 
also credible supporting evidence that the claimed inservice 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The evidence in this appeal does not clearly establish that 
the veteran engaged in combat with the enemy.  His service 
personnel records indicate he was stationed in Vietnam for 
approximately 9 months during 1969, and that his primary 
military occupational specialty (MOS) while there was cook.  
Although he contends that he had additional responsibility in 
Vietnam that involved guard duty, including in the flight 
area of an airbase, this is not necessarily indicative of 
combat service.  Moreover, the evidence indicates that the 
military decorations he received include the National Defense 
Service Medal, the Republic of Vietnam Campaign Medal 
(with "60" Device), the Sea Service Deployment Ribbon, and 
the Navy/Marine Corps Overseas Ribbon, none of which are 
among those typically recognized by VA as indicative of 
service in combat, per se.  See 38 C.F.R. § 3.304(f).  The 
Board notes, however, that the determination of whether the 
veteran engaged in combat with the enemy must be based upon 
consideration of all the evidence of record.  See Gaines v. 
West, 11 Vet. App. 353 (1998).

Since there is a diagnosis of PTSD of record and the veteran 
alleges that he experienced a number of stressful experiences 
in Vietnam that, if confirmed, would support the diagnosis, 
the Board believes he should be given another opportunity to 
submit more specific information concerning his alleged in-
service stressful experiences, but, particularly, the 
reported death of "[redacted]" 
in June 1969.  The veteran also should provide the names of 
any other members of his unit who were involved in the 
experiences in question, or the names of other soldiers who 
were killed or wounded, or any other pertinent information, 
such as the dates of the incidents in question, the places 
where they occurred, etc.  This information is absolutely 
essential to substantiating his allegations.  If provided, 
the RO can then contact the United States Armed Services 
Center for Research of Unit Records (Unit Records Center), 
and any other potential source of verification that has 
access to this type of information.   This development is 
required by the holdings of the United States Court of 
Veterans Appeals (Court) in Cohen v. Brown, 10 Vet. App. 128, 
137 (1997) and Zarycki, supra, and by VA Adjudication 
Procedure Manual M21-1, Part VI, paragraph 7.46. 

If, after obtaining a response from the Unit Records Center, 
or any other department or agency that is contacted by the 
RO, either the veteran's participation in combat (to which a 
claimed stressful event is related), or noncombat-related 
stressor is corroborated, a VA psychiatrist should be given 
the opportunity to examine the veteran and determine whether 
his PTSD is a result of any such in-service experiences.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  It is critically 
important that the psychiatrist or other qualified mental 
health care provider who is designated to examine the veteran 
on remand be given an opportunity to review all of the 
relevant medical and other evidence on file, so the opinion 
the VA examiner gives is a fully informed one that takes into 
account the veteran's entire medical history 
and circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Since the veteran alleges that his PTSD is one of the most 
significant reasons that he is entitled to a TDIU, 
consideration of the TDIU claim must be deferred pending 
completion of the above development so that he is not 
prejudiced.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).

For the aforementioned reasons, the psychiatric (PTSD) and 
TDIU claims are REMANDED to the RO for the following 
development and action:

1.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of the stressors that he alleges 
to have experienced while in the 
military-but particularly, while 
stationed in Vietnam during the war.  It 
is essential that his statement includes 
a full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed in 
Vietnam, whether he personally witnessed 
their injuries or death, or learned of 
their tragedies through other means, and 
whether any of them have other 
information that could corroborate his 
allegations of stressful experiences in 
Vietnam.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  
He also must provide any information he 
has concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred and 
the type and location of the incidents, 
etc.  The veteran's statement should 
include, but is not limited to, 
information concerning "[redacted]
[redacted]" who reportedly was 
killed in action in June 1969.  The 
veteran is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names of 
the individuals involved or the dates and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden.  Wood, 
1 Vet. App. at 193.

2.  If it is determined the veteran has 
submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate his 
allegations that he engaged in combat in 
Vietnam, and that he had stressful 
experiences while there, then the RO 
should do so through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) 
and the United States Armed Services 
Center for Research of Unit Records 
(Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia,  22150.  This may require that 
the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

3.  Following receipt of a response from 
the Unit Records Center, or any other 
entity that is contacted, the RO should 
prepare a report detailing the nature of 
any combat action (to which a purported 
stressor is related) and/or noncombat-
related stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file.  If no combat action 
(referred to above) or noncombat-related 
stressor has been verified, then the RO 
should so state in its report, skip the 
development requested in paragraphs 4 and 
5, and proceed with the development 
requested in paragraph 6.

4.  After the above development is 
completed, the veteran should be examined 
by a psychiatrist to determine whether it 
is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 3, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  Assuming a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is 
deemed appropriate, whether in lieu of or 
in addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and PTSD.

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

5.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action..  
See 38 C.F.R. § 4.2.

6.  The RO should thereafter review the 
veteran's claims for service connection 
for a psychiatric disorder, to include 
PTSD, and for a TDIU, on the basis of all 
pertinent evidence of record.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.  If the 
benefits requested by the veteran 
continue to be denied, then he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of 
the Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



  The Unit Records Center was formerly known as the United States Army and Joint Services Environmental 
Support Group (ESG).
  Now included in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).

- 19 -


